UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 95-1931



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus

EIGHT FIREARMS; ONE BALLAST WITH REFLECTOR AND
SODIUM BULB,

                                             Defendants - Appellees,


FREDERICK JAMES DEXTER,
                                    Party in Interest - Appellant.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Charleston. Charles H. Haden II, Chief
District Judge. (CA-94-980-2)

Submitted:   July 30, 1996                 Decided:   August 27, 1996


Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Frederick James Dexter, Appellant Pro Se. Betty Adkins Pullin,
Assistant United States Attorney, Charleston, West Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
2
PER CURIAM:

     Appellant appeals from the district court's judgment granting

the government's summary judgment motion and ordering the forfei-

ture of Appellant's property. We have reviewed the record and the

district court's opinion accepting the magistrate judge's recommen-

dation and find no reversible error in the district court's denial
of relief on Appellant's Eighth Amendment, Fourth Amendment, and

due process claims. Accordingly, we affirm on the reasoning of the

district court. United States v. Eight Firearms, No. CA-94-980-2
(S.D.W. Va. Apr. 10, 1995). As to Appellant's claim that the for-

feiture of his property violated the Double Jeopardy Clause, we

affirm. See United States v. Ursery, ___ U.S. ___, 64 U.S.L.W. 4565
(U.S. June 24, 1996) (Nos. 95-345, 95-346). We deny Appellant's

motion to appoint counsel and dispense with oral argument because
the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                3